         Case 2:20-cv-02301-EEF-JVM Document 20 Filed 01/28/21 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

    CLAYTON CANGELOSI                                                            CIVIL ACTION

    VERSUS                                                                       NO. 20-2301

    SIZZLING CAESARS LLC                                                         SECTION “L” (1)

                                            ORDER & REASONS

         Before the Court is Defendant Sizzling Platter LLC 1’s Motion to Dismiss under Rules

12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. R. Doc. 10. Plaintiff opposes the

motion. R. Doc. 16. Having considered the applicable law and the parties’ arguments, the Court

now rules as follows.

    I.   BACKGROUND

         This case arises from an incident at a Little Caesars Pizza in Westwego, Louisiana. 2

Plaintiff Clayton Cangelosi, appearing pro se, filed suit against Defendant based on an employee’s

request that Cangelosi wear a mask in compliance with Governor John Bel Edward’s Statewide

Mask Mandate, issued on July 11, 2020. R. Doc. 1-1 at 1-2. Cangelosi alleges that Little Caesars

denied him service, despite his insistence that a medical condition prevents him from wearing a

mask, therefore exempting him from the mandate. 3 Id. According to the Complaint, the manager

requested that Cangelosi provide a doctor’s note to verify his condition, and Cangelosi refused. Id.

         Cangelosi alleges two constitutional claims: (1) violation of his constitutional right to



1
  Sizzling Platter is erroneously named as Sizzling Caesars LLC.
2
  The Court is unable to ascertain the date on which the event occurred. Plaintiff alleges the incident occurred on
August 18, 2020 at 5:00 pm; however, the Complaint was filed on August 17, 2020.
3
  Section 4 of the Emergency Proclamation 89 JBE 2020 provides that “every individual in Louisiana shall wear a
face covering over the nose and mouth when inside a commercial establishment or other building or space open to
the public, whether indoor or outdoor.” The proclamation contains a variety of exemptions, including that “the
requirement does not apply” to “an individual with a medical condition that prevents the wearing of a face
covering.” Id. § 4(B)(3).


                                                          1
       Case 2:20-cv-02301-EEF-JVM Document 20 Filed 01/28/21 Page 2 of 7




privacy and (2) violation of his right to make personal medical decisions. Id. at 19-20. He also

vaguely asserts that Defendant’s actions violated the Americans with Disabilities Act (“ADA”).

R. Doc. 1 at 3. Additionally, he alleges, without factual support, that wearing a mask increases the

chance of contracting COVID-19 and would reduce his ability to fight the virus should he be

infected. Id. at 19. Cangelosi now seeks $1,500,000.00 in damages for “emotional distress and

humiliation” for being asked to leave the restaurant due to his refusal to wear a mask. Id. at 20. He

also asks the Court to award him attorneys’ fees and costs. Id.

        Defendant now moves for dismissal pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal

Rules of Civil Procedure because Plaintiff lacks standing and has failed to plead sufficient facts to

state a claim against Sizzling Platter. R. Doc. 10-1.

 II.    LAW & ANALYSIS

    A. Legal Standard

        A case may be dismissed “for lack of subject matter jurisdiction when the court lacks the

statutory or constitutional power to adjudicate the case.” Home Builders Ass'n of Miss., Inc. v. City

of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998). When ruling on a motion under Rule 12(b)(1),

a court may consider “(1) the complaint alone, presuming the allegations to be true; (2) the

complaint supplemented by undisputed facts; or (3) the complaint supplemented by undisputed

facts and the Court's resolution of disputed facts.” Cangelosi v. Sheng, No. 20-1989, 2020 WL

5960682, at *2 (E.D. La. Oct. 8, 2020); see also Den Norske Stats Ojeselskap As v. HeereMac Vof,

241 F.3d 420, 424 (5th Cir. 2001).

        Article III of the Constitution limits the jurisdiction of the judiciary to “cases” or

“controversies.” U.S. Const. art. III, § 2. “No principle is more fundamental to the judiciary’s proper

role in our system of government than the constitutional limitation of federal-court jurisdiction to actual



                                                    2
       Case 2:20-cv-02301-EEF-JVM Document 20 Filed 01/28/21 Page 3 of 7




cases or controversies.” Daimler Chrylser Corp. v. Cuno, 547 U.S. 332, at 341–42 (2006) (quoting

Simon v. Eastern Ky. Welfare Rights Organization, 426 U.S. 26, 37 (1976)). To establish Article

III standing, a plaintiff must show (1) he has suffered an “injury in fact” which is “an invasion that

is (a) concrete and particularized and (b) actual or imminent, not conjectural or hypothetical; (2) the

injury is fairly traceable to the challenged action of the defendant; and (3) it is likely that the injury will

be redressed by a favorable decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992).

The party asserting jurisdiction bears the burden of establishing standing. Crane v. Johnson, 783

F.3d 244, 251 (5th Cir. 2015).

        A defendant may also seek a dismissal of a complaint based on the “failure to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In considering a motion to dismiss

under Rule 12(b)(6), the Court accepts all well-pleaded facts as true, viewing them in the light

most favorable to the plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); In re Katrina

Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007). But the Court is not bound to accept “as

true conclusory allegations, unwarranted factual inferences, or legal conclusions.” Plotkin v. IP

Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005). A pleading that offers “labels and conclusions” or

“a formulaic recitation of the elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. et al. v. Twombly, 550 U.S. 544, 545 (2007)).

Dismissal is appropriate only if the complaint fails to plead “enough facts to state a claim to relief

that is plausible on its face.” Twombly, 550 U.S. at 570. “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Ashcroft, 556 U.S. at 678.

    B. Discussion

                 1. Lack of Standing under 12(b)(1)



                                                      3
        Case 2:20-cv-02301-EEF-JVM Document 20 Filed 01/28/21 Page 4 of 7




        Cangelosi fails to establish this Court’s subject-matter jurisdiction because he does not

demonstrate an “injury-in-fact” or any “invasion of a legally protected interest.” Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992). The Court concurs with the standing analysis

conducted by other judges of this Court in similar cases filed by Plaintiff. 4 Cangelosi v. Sheng,

No. 20-1989, 2020 WL 5960682, at *2 (E.D. La. Oct. 8, 2020); Cangelosi v. Edwards, No. 20-

1991, 2020 WL 6449111, at *4 (E.D. La. Nov. 3, 2020). As discussed in more detail below,

Plaintiff’s fatal flaw is that he cannot prove the injury-in-fact element of standing because the

Defendant, whose conduct allegedly caused the deprivation here, is a private business, not a state

actor whose conduct would be limited by the constitution in this instance. See Lugar v. Edmondson

Oil Co., 457 U.S. 922, 937 (1982) (discussing the judicial obligation to ensure that the conduct

allegedly causing the deprivation of a federal right be “fairly attributable” to the State).

        Moreover, Cangelosi does not allege facts that show Sizzling Platter violated his

constitutional right to privacy or right to make personal medical decisions. Nothing in the

Complaint explains how the request to wear a mask injured his constitutional right to privacy. See

Cangelosi v. Sheng, 2020 WL 5960682, at *2 (citing Plante v. Gonzalez, 575 F.2d 1119, 1123 (5th

Cir. 1978)) (discussing the right to privacy which extends only to intimate decisions, usually

connected with the family). Similarly, while it is true that a “competent person has a

constitutionally protected liberty interest in refusing unwanted medical treatment,” as noted by the

Court in Cangelosi v. Sheng, Plaintiff does not show how the mask requirement “forces unwanted

medical treatment upon him.” Id. at *3. Even if wearing a mask constitutes a “medical treatment,”

Plaintiff is free to refuse that treatment by not entering businesses that require masks during a



4
  Plaintiff filed suit against Jefferson Parish President Cynthia Lee, challenging the mask mandate set forth in
Proclamation Number 10 CLS 2020. Plaintiff also filed suit against Governor John Bel Edwards, challenging the
face covering order contained in Proclamation 89 JBE2020.

                                                         4
      Case 2:20-cv-02301-EEF-JVM Document 20 Filed 01/28/21 Page 5 of 7




pandemic. Id. Because Plaintiff has not demonstrated an injury-in-fact that can be redressed by

this Court, the case must be dismissed under Rule 12(b)(1).

               2. Failure to State a Claim under Rule 12(b)(6)

       Even if Plaintiff had Article III standing, he fails to state a claim for relief under any legal

theory. “Most rights secured by the Constitution are protected only against infringement by

governments.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 936 (1982). Plaintiff’s claims suffer

from the “common misconception that constitutional rights are enforceable against private

businesses and individuals.” Ingram v. Regal Cinema Theater, No. 1:15-CV-146, 2015 WL

8968179, at *2 (S.D. Ga. Dec. 15, 2015). Section 1983 provides a remedy against private actors if

the deprivation of federal rights takes place “under color of any statute, ordinance, regulation,

custom, or usage, of any State or Territory,” more commonly known as the “under color of state

law” requirement. 42 U.S.C. § 1983.

       Assuming that the Sizzling Platters’ employees could be considered state actors for the

purpose of requiring the plaintiff to wear a face covering, which the Court concurs is “a specious

proposition at best,” asking Plaintiff to wear a mask does not violate any right guaranteed by

federal law. Cangelosi v. Edwards, No. CV 20-1991, 2020 WL 6449111, at *5 (E.D. La. Nov. 3,

2020). “A private business owner may refuse service to any person for any non-discriminatory

reason.” Id. at *4. Here, it appears that Plaintiff was deeply offended by Defendant’s employee

asking for a medical note to verify his medical exemption. Plaintiff believes this was improper

because the governor’s proclamation provides that operators of businesses are entitled to rely on

the representations of customers regarding whether or not they qualify for an exception to the face

covering requirements. The mere fact that the Sizzling Platter employee chose not to rely on Mr.

Cangelosi’s representations regarding his medical condition, going beyond the requirements of the



                                                  5
        Case 2:20-cv-02301-EEF-JVM Document 20 Filed 01/28/21 Page 6 of 7




governor’s mandate, does not give rise to any claim here.

        Despite Plaintiff’s personal beliefs to the contrary, masks have proven an effective tool in

slowing the spread of the COVID-19 virus. 5 That a business would choose to require its patrons

to don masks before entering their establishment may very well have more to do with protecting

employees and other patrons than with the mandate contained in the proclamation. A private

business is free to take more precautions on face coverings that those that the state or local

government requires. Thus, no federal right was violated when the employee inquired further about

Plaintiff’s medical condition and Plaintiff refused to respond.

        Lastly, Plaintiff has not pled any facts to indicate that he is a qualified individual with a

disability under the ADA or that Sizzling Platter discriminated against him due to a disability.

Relevant to Plaintiff’s complaint, the ADA prohibits discrimination against people with disabilities

in places of public accommodation. 42 U.S.C. § 12182(a). Plaintiff simply objects to the Sizzling

Platter’s mask policy instead of alleging what his disability is. Thus, Plaintiff has not stated prima

facie claim under the ADA.

III.    CONCLUSION

        Federal courts generally hold pro se petitioners to less stringent standards than those

required of petitioners represented by counsel. See Ominski v. Northrup Grumman Shipbuilding,

Inc., 466 F. App'x 341, 345 (5th Cir. 2012) (affording the plaintiff “the leeway to which she is

entitled as a pro se petitioner”); see also, e.g., Haines v. Kerner, 404 U.S. 519 (1972) (holding the

allegations of a pro se complaint to “less stringent standards than formal pleadings drafted by


5
  As explained by the CDC, “[e]xperimental and epidemiological data support community masking to reduce the
spread of SARS-CoV-2. The prevention benefit of masking is derived from the combination of source control and
personal protection for the mask wearer.” See Scientific Brief: Community Use of Cloth Masks to Control the Spread
of SARS-CoV-2, CTRS. FOR DISEASE CONTROL AND PREVENTION,                                      (Nov. 20, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/more/masking-science-sars-cov2.html (Nov. 20, 2020) (collecting
studies demonstrating effectiveness of masks in reducing spread of COVID-19).

                                                        6
       Case 2:20-cv-02301-EEF-JVM Document 20 Filed 01/28/21 Page 7 of 7




lawyers”). However, dismissal is proper in this case because no amendment will cure the factual

defects in the Complaint to give rise to an actionable claim against Sizzling Platter. Hart v. Bayer

Corp., 199 F.3d 239, 248 fn. 6 (5th Cir. 2000) (noting that Court should allow leave to amend

unless “defect is simply incurable.”).

       For the foregoing reasons,

       IT IS ORDERED that Defendant’s Motion to Dismiss under Rules 12(b)(1) and 12(b)(6)

of the Federal Rules of Civil Procedure, R. Doc. 10, is GRANTED, and the case is DISMISSED.


       New Orleans, Louisiana this 26th day of January, 2021.


                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE




                                                 7
